EXHIBIT 10.49 Selectica, Inc. 1999 Equity Incentive Plan Adopted November18, 1999 Amended and Restated December11, 2002 Amended and Restated August1, 2006 Amended May, 2010 TABLE OF CONTENTS Page ARTICLE 1.INTRODUCTION 1 ARTICLE 2.ADMINISTRATION 1 2.1Committee Composition 1 2.2Committee Responsibilities 1 2.3Committee for Non-Officer Grants 2 ARTICLE 3.SHARES AVAILABLE FOR GRANTS 2 3.1Basic Limitation 2 3.2Annual Increase in Shares 2 3.3Additional Shares 2 3.4Dividend Equivalents 2 ARTICLE 4.ELIGIBILITY 3 4.1Incentive Stock Options 3 4.2Other Grants 3 ARTICLE 5.OPTIONS 3 5.1Stock Option Agreement 3 5.2Number of Shares 3 5.3Exercise Price 3 5.4Exercisability and Term 3 5.5Modification or Assumption of Options 4 5.6Buyout Provisions 4 ARTICLE 6.PAYMENT FOR OPTION SHARES 4 6.1General Rule 4 6.2Surrender of Stock 4 6.3Exercise/Sale 4 6.4Promissory Note 4 6.5Other Forms of Payment 4 ARTICLE 7.STOCK APPRECIATION RIGHTS 4 7.1SAR Agreement 4 7.2Number of Shares 5 7.3Exercise Price 5 7.4Exercisability and Term 5 7.5Exercise of SARs 5 7.6Modification or Assumption of SARs 5 i ARTICLE 8.RESTRICTED SHARES 6 8.1Restricted Stock Agreement 6 8.2Payment for Awards 6 8.3Vesting Conditions 6 8.4Voting and Dividend Rights 6 ARTICLE 9.STOCK UNITS 6 9.1Stock Unit Agreement 6 9.2Payment for Awards 6 9.3Vesting Conditions 6 9.4Voting and Dividend Rights 6 9.5Form and Time of Settlement of Stock Units 7 9.6Death of Recipient 7 9.7Creditors’ Rights 7 ARTICLE 10.PROTECTION AGAINST DILUTION 7 10.1Adjustments 7 10.2Dissolution or Liquidation 8 10.3Reorganizations 8 ARTICLE 11.CHANGE IN CONTROL 8 ARTICLE 12.AWARDS UNDER OTHER PLANS. 9 ARTICLE 13.PAYMENT OF DIRECTOR’S FEES IN SECURITIES 9 13.1Effective Date 9 13.2Elections to Receive NSOs, Restricted Shares or Stock Units 9 13.3Number and Terms of NSOs, Restricted Shares or Stock Units 9 ARTICLE 14.LIMITATION ON RIGHTS 9 14.1Retention Rights 9 14.2Stockholders’ Rights 9 14.3Regulatory Requirements 10 ARTICLE 15.WITHHOLDING TAXES 10 15.1General 10 15.2Share Withholding 10 ARTICLE 16.FUTURE OF THE PLAN 10 16.1Term of the Plan 10 16.2Amendment or Termination 10 ARTICLE 17.LIMITATION ON PAYMENTS 10 17.1Scope of Limitation 10 17.2Basic Rule 11 17.3Reduction of Payments 11 17.4Overpayments and Underpayments 11 17.5Related Corporations 11 ARTICLE 18.DEFINITIONS 12 ii Selectica, Inc. 1999 Equity Incentive Plan ARTICLE 1.INTRODUCTION. The Board adopted the Plan on November18, 1999, effective as of March9, 2000 (the date of the Company’s initial public offering).The Board amended and restated the Plan on December11, 2002, and effective August1, 2006.The Board amended the Plan on May, 2010.The purpose of the Plan is to promote the long-term success of the Company and the creation of stockholder value by (a)encouraging Employees, Outside Directors and Consultants to focus on critical long-range objectives, (b)encouraging the attraction and retention of Employees, Outside Directors and Consultants with exceptional qualifications and (c)linking Employees, Outside Directors and Consultants directly to stockholder interests through increased stock ownership.The Plan seeks to achieve this purpose by providing for Awards in the form of Restricted Shares, Stock Units, Options (which may constitute incentive stock options or nonstatutory stock options) or stock appreciation rights. The Plan shall be governed by, and construed in accordance with, the laws of the State of Delaware (except their choice-of-law provisions). ARTICLE 2.ADMINISTRATION. 2.1Committee Composition.The Committee shall administer the Plan.The Committee shall consist exclusively of two or more directors of the Company, who shall be appointed by the Board.In addition, each member of the Committee shall meet the following requirements: (a)Any listing standards prescribed by the principal securities market on which the Company’s equity securities are traded; (b)Such requirements as the Internal Revenue Service may establish for outside directors acting under plans intended to qualify for exemption under section162(m)(4)(C) of the Code; (c)Such requirements as the Securities and Exchange Commission may establish for administrators acting under plans intended to qualify for exemption under Rule16b-3 (or its successor) under the Exchange Act; and (d)Any other requirements imposed by applicable law, regulations or rules. 2.2Committee Responsibilities.The Committee shall (a)select the Employees, Outside Directors and Consultants who are to receive Awards under the Plan, (b)determine the type, number, vesting requirements and other features and conditions of such Awards, (c)interpret the Plan, (d)make all other decisions relating to the operation of the Plan and (e)carry out any other duties delegated to it by the Board.The Committee may adopt such rules or guidelines as it deems appropriate to implement the Plan.The Committee’s determinations under the Plan shall be final and binding on all persons. 1 2.3Committee for Non-Officer Grants.The Board may also appoint a secondary committee of the Board, which shall be composed of one or more directors of the Company who need not satisfy the requirements of Section2.1.Such secondary committee may administer the Plan with respect to Employees and Consultants who are not considered officers or directors of the Company under section16 of the Exchange Act, may grant Awards under the Plan to such Employees and Consultants and may determine all features and conditions of such Awards.Within the limitations of this Section2.3, any reference in the Plan to the Committee shall include such secondary committee. ARTICLE 3.SHARES AVAILABLE FOR GRANTS. 3.1Basic Limitation.Common Shares issued pursuant to the Plan may be authorized but unissued shares or treasury shares.The aggregate number of Options, SARs, Stock Units and Restricted Shares awarded under the Plan shall not exceed (a)220,0001 plus (b)the additional Common Shares described in Sections3.2 and 3.3.The limitations of this Section3.1 and Section3.2 shall be subject to adjustment pursuant to Article10. 3.2Annual Increase in Shares.As of January1 of each year, commencing with the year 2001 and ending with the year 2010, the aggregate number of Options, SARs, Stock Units and Restricted Shares that may be awarded under the Plan shall automatically increase by a number equal to the lowest of (a)5% of the total number of Common Shares then outstanding, (b)180,000 Common Shares or (c)the number determined by the Board. 3.3Additional Shares.If Restricted Shares or Common Shares issued upon the exercise of Options are forfeited, then such Common Shares shall again become available for Awards under the Plan.If Stock Units, Options or SARs are forfeited or terminate for any other reason before being exercised, then the corresponding Common Shares shall again become available for Awards under the Plan.If Stock Units are settled, then only the number of Common Shares (if any) actually issued in settlement of such Stock Units shall reduce the number available under Section3.1 and the balance shall again become available for Awards under the Plan.If SARs are exercised, then only the number of Common Shares (if any) actually issued in settlement of such SARs shall reduce the number available under Section3.1 and the balance shall again become available for Awards under the Plan.The foregoing notwithstanding, the aggregate number of Common Shares that may be issued under the Plan upon the exercise of ISOs shall not be increased when Restricted Shares or other Common Shares are forfeited. 3.4Dividend Equivalents.Any dividend equivalents paid or credited under the Plan shall not be applied against the number of Restricted Shares, Stock Units, Options or SARs available for Awards, whether or not such dividend equivalents are converted into Stock Units. 1 Share numbers reflect a twenty-for-one reverse stock split effected on February 24, 2010. 2 ARTICLE 4.ELIGIBILITY. 4.1Incentive Stock Options.Only Employees who are common-law employees of the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.In addition, an Employee who owns more than 10% of the total combined voting power of all classes of outstanding stock of the Company or any of its Parents or Subsidiaries shall not be eligible for the grant of an ISO unless the requirements set forth in section422(c)(6)of the Code are satisfied. 4.2Other Grants.Only Employees, Outside Directors and Consultants shall be eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs. ARTICLE 5.OPTIONS. 5.1Stock Option Agreement.Each grant of an Option under the Plan shall be evidenced by a Stock Option Agreement between the Optionee and the Company.Such Option shall be subject to all applicable terms of the Plan and may be subject to any other terms that are not inconsistent with the Plan.The Stock Option Agreement shall specify whether the Option is an ISO or an NSO.The provisions of the various Stock Option Agreements entered into under the Plan need not be identical.Options may be granted in consideration of a reduction in the Optionee’s other compensation.A Stock Option Agreement may provide that a new Option will be granted automatically to the Optionee when he or she exercises a prior Option and pays the Exercise Price in the form described in Section6.2. 5.2Number of Shares.Each Stock Option Agreement shall specify the number of Common Shares subject to the Option and shall provide for the adjustment of such number in accordance with Article10.Options granted to any Optionee in a single fiscal year of the Company shall not cover more than 33,000 Common Shares, except that Options granted to a new Employee in the fiscal year of the Company in which his or her Service as an Employee first commences shall not cover more than 66,000 Common Shares.The limitations set forth in the preceding sentence shall be subject to adjustment in accordance with Article10. 5.3Exercise Price.Each Stock Option Agreement shall specify the Exercise Price; provided that the Exercise Price shall in no event be less than 100% of the Fair Market Value of a Common Share on the date of grant. 5.4Exercisability and Term.Each Stock Option Agreement shall specify the date or event when all or any installment of the Option is to become exercisable.The Stock Option Agreement shall also specify the term of the Option; provided that the term of an ISO shall in no event exceed 10years from the date of grant.A Stock Option Agreement may provide for accelerated exercisability in the event of the Optionee’s death, disability or retirement or other events and may provide for expiration prior to the end of its term in the event of the termination of the Optionee’s Service.Options may be awarded in combination with SARs, and such an Award may provide that the Options will not be exercisable unless the related SARs are forfeited. 3 5.5Modification or Assumption of Options.Within the limitations of the Plan, the Committee may modify, extend or assume outstanding options or may accept the cancellation of outstanding options (whether granted by the Company or by another issuer) in return for the grant of new options for the same or a different number of shares and at the same or a different exercise price.The foregoing notwithstanding, no modification of an Option shall, without the consent of the Optionee, alter or impair his or her rights or obligations under such Option. 5.6Buyout Provisions.The Committee may at any time (a)offer to buy out for a payment in cash or cash equivalents an Option previously granted or (b)authorize an Optionee to elect to cash out an Option previously granted, in either case at such time and based upon such terms and conditions as the Committee shall establish. ARTICLE 6.PAYMENT FOR OPTION SHARES. 6.1General Rule.The entire Exercise Price of Common Shares issued upon exercise of Options shall be payable in cash or cash equivalents at the time when such Common Shares are purchased, except that the Committee at its sole discretion may accept payment of the Exercise Price in any other form(s) described in this Article6.However, if the Optionee is an Outside Director or executive officer of the Company, he or she may pay the Exercise Price in a form other than cash or cash equivalents only to the extent permitted by section13(k) of the Exchange Act. 6.2Surrender of Stock.With the Committee’s consent, all or any part of the Exercise Price may be paid by surrendering, or attesting to the ownership of, Common Shares that are already owned by the Optionee.Such Common Shares shall be valued at their Fair Market Value on the date when the new Common Shares are purchased under the Plan. 6.3Exercise/Sale.With the Committee’s consent, all or any part of the Exercise Price and any withholding taxes may be paid by delivering (on a form prescribed by the Company) an irrevocable direction to a securities broker approved by the Company to sell all or part of the Common Shares being purchased under the Plan and to deliver all or part of the sales proceeds to the Company. 6.4Promissory Note.With the Committee’s consent, all or any part of the Exercise Price and any withholding taxes may be paid by delivering (on a form prescribed by the Company) a full-recourse promissory note. 6.5Other Forms of Payment.With the Committee’s consent, all or any part of the Exercise Price and any withholding taxes may be paid in any other form that is consistent with applicable laws, regulations and rules. ARTICLE 7.STOCK APPRECIATION RIGHTS. 7.1SAR Agreement.Each grant of an SAR under the Plan shall be evidenced by an SAR Agreement between the Optionee and the Company.Such SAR shall be subject to all applicable terms of the Plan and may be subject to any other terms that are not inconsistent with the Plan.The provisions of the various SAR Agreements entered into under the Plan need not be identical.SARs may be granted in consideration of a reduction in the Optionee’s other compensation. 4 7.2Number of Shares.Each SAR Agreement shall specify the number of Common Shares to which the SAR pertains and shall provide for the adjustment of such number in accordance with Article10.SARs granted to any Optionee in a single fiscal year shall in no event pertain to more than 33,000 Common Shares, except that SARs granted to a new Employee in the fiscal year of the Company in which his or her Service as an Employee first commences shall not pertain to more than 66,000 Common Shares.The limitations set forth in the preceding sentence shall be subject to adjustment in accordance with Article10. 7.3Exercise Price.Each SAR Agreement shall specify the Exercise Price; provided that the Exercise Price shall in no event be less than 100% of the Fair Market Value of a Common Share on the date of grant. 7.4Exercisability and Term.Each SAR Agreement shall specify the date when all or any installment of the SAR is to become exercisable.The SAR Agreement shall also specify the term of the SAR.An SAR Agreement may provide for accelerated exercisability in the event of the Optionee’s death, disability or retirement or other events and may provide for expiration prior to the end of its term in the event of the termination of the Optionee’s Service.SARs may be awarded in combination with Options, and such an Award may provide that the SARs will not be exercisable unless the related Options are forfeited.An SAR may be included in an ISO only at the time of grant but may be included in an NSO at the time of grant or thereafter.An SAR granted under the Plan may provide that it will be exercisable only in the event of a Change in Control. 7.5Exercise of SARs.Upon exercise of an SAR, the Optionee (or any person having the right to exercise the SAR after his or her death) shall receive from the Company (a)Common Shares, (b)cash or (c)a combination of Common Shares and cash, as the Committee shall determine.The amount of cash and/or the Fair Market Value of Common Shares received upon exercise of SARs shall, in the aggregate, be equal to the amount by which the Fair Market Value (on the date of surrender) of the Common Shares subject to the SARs exceeds the Exercise Price.If, on the date when an SAR expires, the Exercise Price under such SAR is less than the Fair Market Value on such date but any portion of such SAR has not been exercised or surrendered, then such SAR shall automatically be deemed to be exercised as of such date with respect to such portion. 7.6Modification or Assumption of SARs.Within the limitations of the Plan, the Committee may modify, extend or assume outstanding SARs or may accept the cancellation of outstanding SARs (whether granted by the Company or by another issuer) in return for the grant of new SARs for the same or a different number of shares and at the same or a different exercise price.The foregoing notwithstanding, no modification of an SAR shall, without the consent of the Optionee, alter or impair his or her rights or obligations under such SAR. 5 ARTICLE 8.RESTRICTED SHARES. 8.1Restricted Stock Agreement.Each grant of Restricted Shares under the Plan shall be evidenced by a Restricted Stock Agreement between the recipient and the Company.Such Restricted Shares shall be subject to all applicable terms of the Plan and may be subject to any other terms that are not inconsistent with the Plan.The provisions of the various Restricted Stock Agreements entered into under the Plan need not be identical. 8.2Payment for Awards.Restricted Shares may be sold or awarded under the Plan for such consideration as the Committee may determine, including (without limitation) cash, cash equivalents, property, full-recourse promissory notes, past services and future services.If the Participant is an Outside Director or executive officer of the Company, he or she may pay for Restricted Shares with a promissory note only to the extent permitted by section13(k) of the Exchange Act.Within the limitations of the Plan, the Committee may accept the cancellation of outstanding options in return for the grant of Restricted Shares. 8.3Vesting Conditions.Each Award of Restricted Shares may or may not be subject to vesting.Vesting shall occur, in full or in installments, upon satisfaction of the conditions specified in the Restricted Stock Agreement.A Restricted Stock Agreement may provide for accelerated vesting in the event of the Participant’s death, disability or retirement or other events. 8.4Voting and Dividend Rights.The holders of Restricted Shares awarded under the Plan shall have the same voting, dividend and other rights as the Company’s other stockholders.A Restricted Stock Agreement, however, may require that the holders of Restricted Shares invest any cash dividends received in additional Restricted Shares.Such additional Restricted Shares shall be subject to the same conditions and restrictions as the Award with respect to which the dividends were paid. ARTICLE 9.STOCK UNITS. 9.1Stock Unit Agreement.Each grant of Stock Units under the Plan shall be evidenced by a Stock Unit Agreement between the recipient and the Company.Such Stock Units shall be subject to all applicable terms of the Plan and may be subject to any other terms that are not inconsistent with the Plan.The provisions of the various Stock Unit Agreements entered into under the Plan need not be identical.Stock Units may be granted in consideration of a reduction in the recipient’s other compensation. 9.2Payment for Awards.To the extent that an Award is granted in the form of Stock Units, no cash consideration shall be required of the Award recipients. 9.3Vesting Conditions.Each Award of Stock Units may or may not be subject to vesting.Vesting shall occur, in full or in installments, upon satisfaction of the conditions specified in the Stock Unit Agreement.A Stock Unit Agreement may provide for accelerated vesting in the event of the Participant’s death, disability or retirement or other events. 6 9.4Voting and Dividend Rights.The holders of Stock Units shall have no voting rights.Prior to settlement or forfeiture, any Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with it a right to dividend equivalents.Such right entitles the holder to be credited with an amount equal to all cash dividends paid on one Common Share while the Stock Unit is outstanding.Dividend equivalents may be converted into additional Stock Units.Settlement of dividend equivalents may be made in the form of cash, in the form of Common Shares, or in a combination of both.Prior to distribution, any dividend equivalents that are not paid shall be subject to the same conditions and restrictions as the Stock Units to which they attach. 9.5Form and Time of Settlement of Stock Units.Settlement of vested Stock Units may be made in the form of (a)cash, (b)Common Shares or (c)any combination of both, as determined by the Committee.The actual number of Stock Units eligible for settlement may be larger or smaller than the number included in the original Award, based on predetermined performance factors.Methods of converting Stock Units into cash may include (without limitation) a method based on the average Fair Market Value of Common Shares over a series of trading days.Vested Stock Units may be settled in a lump sum or in installments.The distribution may occur or commence when all vesting conditions applicable to the Stock Units have been satisfied or have lapsed, or it may be deferred to any later date.The amount of a deferred distribution may be increased by an interest factor or by dividend equivalents.Until an Award of Stock Units is settled, the number of such Stock Units shall be subject to adjustment pursuant to Article10. 9.6Death of Recipient.Any Stock Units Award that becomes payable after the recipient’s death shall be distributed to the recipient’s beneficiary or beneficiaries.Each recipient of a Stock Units Award under the Plan shall designate one or more beneficiaries for this purpose by filing the prescribed form with the Company.A beneficiary designation may be changed by filing the prescribed form with the Company at any time before the Award recipient’s death.If no beneficiary was designated or if no designated beneficiary survives the Award recipient, then any Stock Units Award that becomes payable after the recipient’s death shall be distributed to the recipient’s estate. 9.7Creditors’ Rights.A holder of Stock Units shall have no rights other than those of a general creditor of the Company.Stock Units represent an unfunded and unsecured obligation of the Company, subject to the terms and conditions of the applicable Stock Unit Agreement. ARTICLE 10.PROTECTION AGAINST DILUTION. 10.1Adjustments.In the event of a subdivision of the outstanding Common Shares, a declaration of a dividend payable in Common Shares or a combination or consolidation of the outstanding Common Shares (by reclassification or otherwise) into a lesser number of Common Shares, corresponding adjustments shall automatically be made in each of the following: (a)The number of Options, SARs, Restricted Shares and Stock Units available for future Awards under Article3; (b)The limitations set forth in Sections5.2 and7.2; 7 (c)The number of Common Shares covered by each outstanding Option and SAR; (d)The Exercise Price under each outstanding Option and SAR; or (e)The number of Stock Units included in any prior Award that has not yet been settled. In the event of a declaration of an extraordinary dividend payable in a form other than Common Shares in an amount that has a material effect on the price of Common Shares, a recapitalization, a spin-off or a similar occurrence, the Committee shall make such adjustments as it, in its sole discretion, deems appropriate in one or more of the foregoing.Except as provided in this Article10, a Participant shall have no rights by reason of any issuance by the Company of stock of any class or securities convertible into stock of any class, any subdivision or consolidation of shares of stock of any class, the payment of any stock dividend or any other increase or decrease in the number of shares of stock of any class. 10.2Dissolution or Liquidation.To the extent not previously exercised or settled, Options, SARs and Stock Units shall terminate immediately prior to the dissolution or liquidation of the Company. 10.3Reorganizations.In the event that the Company is a party to a merger or other reorganization, outstanding Awards shall be subject to the agreement of merger or reorganization.Such agreement shall provide for (a)the continuation of the outstanding Awards by the Company, if the Company is a surviving corporation, (b)the assumption of the outstanding Awards by the surviving corporation or its parent or subsidiary, (c)the substitution by the surviving corporation or its parent or subsidiary of its own awards for the outstanding Awards, (d)full exercisability or vesting and accelerated expiration of the outstanding Awards or (e)settlement of the full value of the outstanding Awards in cash or cash equivalents followed by cancellation of such Awards. ARTICLE 11.CHANGE IN CONTROL. Unless the applicable agreement evidencing the Award provides otherwise, in the event of any Change in Control, the vesting and exercisability of each outstanding Award shall automatically accelerate so that each such Award shall, immediately prior to the effective date of the Change in Control, become fully exercisable for all of the Common Shares at the time subject to such Award and may be exercised for any or all of those shares as fully vested Common Shares.However, the vesting and exercisability of an outstanding Award shall not so accelerate if and to the extent such Award, in connection with the Change in Control, remains outstanding, or is assumed by the surviving corporation (or parent or subsidiary thereof) or substituted with an award with substantially the same terms by the surviving corporation (or parent or subsidiary thereof).The determination of whether a substituted award has substantially the same terms as an Award shall be made by the Committee, and its determination shall be final, binding and conclusive. 8 Unless the applicable agreement evidencing the Award provides otherwise, in the event of any Change in Control and in the event that a recipient of an Award experiences an Involuntary Termination within 12 months following such Change in Control, the vesting and exercisability of each outstanding Award held by such recipient shall automatically accelerate, as if the recipient of the Award provided another 12 months of service following such Involuntary Termination. ARTICLE 12.AWARDS UNDER OTHER PLANS. The Company may grant awards under other plans or programs.Such awards may be settled in the form of Common Shares issued under this Plan.Such Common Shares shall be treated for all purposes under the Plan like Common Shares issued in settlement of Stock Units and shall, when issued, reduce the number of Common Shares available under Article3. ARTICLE 13.PAYMENT OF DIRECTOR’S FEES IN SECURITIES. 13.1Effective Date.No provision of this Article13 shall be effective unless and until the Board has determined to implement such provision. 13.2Elections to Receive NSOs, Restricted Shares or Stock Units.An Outside Director may elect to receive his or her annual retainer payments and/or meeting fees from the Company in the form of cash, NSOs, Restricted Shares or Stock Units, or a combination thereof, as determined by the Board.Such NSOs, Restricted Shares and Stock Units shall be issued under the Plan.An election under this Article13 shall be filed with the Company on the prescribed form. 13.3Number and Terms of NSOs, Restricted Shares or Stock Units.The number of NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in lieu of annual retainers and meeting fees that would otherwise be paid in cash shall be calculated in a manner determined by the Board.The Board shall also determine the terms of such NSOs, Restricted Shares or Stock Units. ARTICLE 14.LIMITATION ON RIGHTS. 14.1Retention Rights.Neither the Plan nor any Award granted under the Plan shall be deemed to give any individual a right to remain an Employee, Outside Director or Consultant.The Company and its Parents, Subsidiaries and Affiliates reserve the right to terminate the Service of any Employee, Outside Director or Consultant at any time, with or without cause, subject to applicable laws, the Company’s certificate of incorporation and by-laws and a written employment agreement (if any). 14.2Stockholders’ Rights.A Participant shall have no dividend rights, voting rights or other rights as a stockholder with respect to any Common Shares covered by his or her Award prior to the time when a stock certificate for such Common Shares is issued or, if applicable, the time when he or she becomes entitled to receive such Common Shares by filing any required notice of exercise and paying any required Exercise Price.No adjustment shall be made for cash dividends or other rights for which the record date is prior to such time, except as expressly provided in the Plan. 9 14.3Regulatory Requirements.Any other provision of the Plan notwithstanding, the obligation of the Company to issue Common Shares under the Plan shall be subject to all applicable laws, rules and regulations and such approval by any regulatory body as may be required.The Company reserves the right to restrict, in whole or in part, the delivery of Common Shares pursuant to any Award prior to the satisfaction of all legal requirements relating to the issuance of such Common Shares, to their registration, qualification or listing or to an exemption from registration, qualification or listing. ARTICLE 15.WITHHOLDING TAXES. 15.1General.To the extent required by applicable federal, state, local or foreign law, a Participant or his or her successor shall make arrangements satisfactory to the Company for the satisfaction of any withholding tax obligations that arise in connection with the Plan.The Company shall not be required to issue any Common Shares or make any cash payment under the Plan until such obligations are satisfied. 15.2Share Withholding.To the extent that applicable law subjects a Participant to tax withholding obligations, the Committee may permit such Participant to satisfy all or part of such obligations by having the Company withhold all or a portion of any Common Shares that otherwise would be issued to him or her or by surrendering all or a portion of any Common Shares that he or she previously acquired.Such Common Shares shall be valued at their Fair Market Value on the date when they are withheld or surrendered. ARTICLE 16.FUTURE OF THE PLAN. 16.1Term of the Plan.The amended and restated Plan, as set forth herein, shall become effective on August1, 2006.The Plan shall remain in effect until it is terminated under Section16.2, except that no ISOs shall be granted on or after the 10thanniversary of the later of (a)the date when the Board adopted the original Plan or (b)the date when the Board adopted the most recent increase in the number of Common Shares available under Article3 that was approved by the Company’s stockholders. 16.2Amendment or Termination.The Board may, at any time and for any reason, amend or terminate the Plan.An amendment of the Plan shall be subject to the approval of the Company’s stockholders only to the extent required by applicable laws, regulations or rules.No Awards shall be granted under the Plan after the termination thereof.The termination of the Plan, or any amendment thereof, shall not affect any Award previously granted under the Plan. ARTICLE 17.LIMITATION ON PAYMENTS. 17.1Scope of Limitation.This Article17 shall apply to an Award only if: (a)The independent auditors most recently selected by the Board (the “Auditors”) determine that the after-tax value of such Award to the Participant, taking into account the effect of all federal, state and local income taxes, employment taxes and excise taxes applicable to the Participant (including the excise tax under section4999 of the Code), will be greater after the application of this Article17 than it was before the application of this Article17; or 10 (b)The Committee, at the time of making an Award under the Plan or at any time thereafter, specifies in writing that such Award shall be subject to this Article17 (regardless of the after-tax value of such Award to the Participant). If this Article17 applies to an Award, it shall supersede any contrary provision of the Plan or of any Award granted under the Plan. 17.2Basic Rule.In the event that the Auditors determine that any payment or transfer by the Company under the Plan to or for the benefit of a Participant (a “Payment”) would be nondeductible by the Company for federal income tax purposes because of the provisions concerning “excess parachute payments” in section280G of the Code, then the aggregate present value of all Payments shall be reduced (but not below zero) to the Reduced Amount.For purposes of this Article17, the “Reduced Amount” shall be the amount, expressed as a present value, which maximizes the aggregate present value of the Payments without causing any Payment to be nondeductible by the Company because of section280G of the Code. 17.3Reduction of Payments.If the Auditors determine that any Payment would be nondeductible by the Company because of section280G of the Code, then the Company shall promptly give the Participant notice to that effect and a copy of the detailed calculation thereof and of the Reduced Amount, and the Participant may then elect, in his or her sole discretion, which and how much of the Payments shall be eliminated or reduced (as long as after such election the aggregate present value of the Payments equals the Reduced Amount) and shall advise the Company in writing of his or her election within 10days of receipt of notice.If no such election is made by the Participant within such 10-day period, then the Company may elect which and how much of the Payments shall be eliminated or reduced (as long as after such election the aggregate present value of the Payments equals the Reduced Amount) and shall notify the Participant promptly of such election.For purposes of this Article17, present value shall be determined in accordance with section280G(d)(4) of the Code.All determinations made by the Auditors under this Article17 shall be binding upon the Company and the Participant and shall be made within 60days of the date when a Payment becomes payable or transferable.As promptly as practicable following such determination and the elections hereunder, the Company shall pay or transfer to or for the benefit of the Participant such amounts as are then due to him or her under the Plan and shall promptly pay or transfer to or for the benefit of the Participant in the future such amounts as become due to him or her under the Plan. 17.4Overpayments and Underpayments.As a result of uncertainty in the application of section280G of the Code at the time of an initial determination by the Auditors hereunder, it is possible that Payments will have been made by the Company which should not have been made (an “Overpayment”) or that additional Payments which will not have been made by the Company could have been made (an “Underpayment”), consistent in each case with the calculation of the Reduced Amount hereunder.In the event that the Auditors, based upon the assertion of a deficiency by the Internal Revenue Service against the Company or the Participant that the Auditors believe has a high probability of success, determine that an Overpayment has been made, such Overpayment shall be treated for all purposes as a loan to the Participant that he or she shall repay to the Company, together with interest at the applicable federal rate provided in section7872(f)(2) of the Code; provided, however, that no amount shall be payable by the Participant to the Company if and to the extent that such payment would not reduce the amount that is subject to taxation under section4999 of the Code.In the event that the Auditors determine that an Underpayment has occurred, such Underpayment shall promptly be paid or transferred by the Company to or for the benefit of the Participant, together with interest at the applicable federal rate provided in section7872(f)(2) of the Code. 11 17.5Related Corporations.For purposes of this Article17, the term “Company” shall include affiliated corporations to the extent determined by the Auditors in accordance with section280G(d)(5) of the Code. ARTICLE 18.DEFINITIONS. 18.1“Affiliate” means any entity other than a Subsidiary, if the Company and/or one or more Subsidiaries own not less than 50% of such entity. 18.2“Award” means any award of an Option, an SAR, a Restricted Share or a Stock Unit under the Plan. 18.3“Board” means the Company’s Board of Directors, as constituted from time to time. 18.4“Cause” means the commission of any act of fraud, embezzlement or dishonesty by the recipient of the Award, any unauthorized use or disclosure by such person of confidential information or trade secrets of the Company (or any Parent or Subsidiary), or any other intentional misconduct by such person adversely affecting the business or affairs of the Company (or any Parent or Subsidiary) in a material manner. 18.5“Change in Control” means: (a)The consummation of a merger or consolidation of the Company with or into another entity or any other corporate reorganization, if persons who were not stockholders of the Company immediately prior to such merger, consolidation or other reorganization own immediately after such merger, consolidation or other reorganization 50% or more of the voting power of the outstanding securities of each of (i)the continuing or surviving entity and (ii)any direct or indirect parent corporation of such continuing or surviving entity; (b)The sale, transfer or other disposition of all or substantially all of the Company’s assets; (c)A change in the composition of the Board, as a result of which fewer than 50% of the incumbent directors are directors who either: 12 (i)Had been directors of the Company on the date 24 months prior to the date of such change in the composition of the Board (the “Original Directors”); or (ii)Were appointed to the Board, or nominated for election to the Board, with the affirmative votes of at least a majority of the aggregate of (A)the Original Directors who were in office at the time of their appointment or nomination and (B)the directors whose appointment or nomination was previously approved in a manner consistent with this Paragraph(ii); or (d)Any transaction as a result of which any person is the “beneficial owner” (as defined in Rule13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing at least 50% of the total voting power represented by the Company’s then outstanding voting securities.For purposes of this Subsection(d), the term “person” shall have the same meaning as when used in sections13(d) and 14(d) of the Exchange Act but shall exclude (i)a trustee or other fiduciary holding securities under an employee benefit plan of the Company or of a Parent or Subsidiary and (ii)a corporation owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of the common stock of the Company. A transaction shall not constitute a Change in Control if its sole purpose is to change the state of the Company’s incorporation or to create a holding company that will be owned in substantially the same proportions by the persons who held the Company’s securities immediately before such transaction. 18.6“Code” means the Internal Revenue Code of 1986, as amended. 18.7“Committee” means a committee of the Board, as described in Article2. 18.8“Common Share” means one share of the common stock of the Company. 18.9“Company” means Selectica, Inc., a Delaware corporation. 18.10“Consultant” means a consultant or adviser who provides bona fide services to the Company, a Parent, a Subsidiary or an Affiliate as an independent contractor.Service as a Consultant shall be considered employment for all purposes of the Plan, except as provided in Section4.1. 18.11“Employee” means a common-law employee of the Company, a Parent, a Subsidiary or an Affiliate. 18.12“Exchange Act” means the Securities Exchange Act of 1934, as amended. 18.13“Exercise Price,” in the case of an Option, means the amount for which one Common Share may be purchased upon exercise of such Option, as specified in the applicable Stock Option Agreement.“Exercise Price,” in the case of an SAR, means an amount, as specified in the applicable SAR Agreement, which is subtracted from the Fair Market Value of one Common Share in determining the amount payable upon exercise of such SAR. 13 18.14“Fair Market Value” means the market price of Common Shares, determined by the Committee in good faith on such basis as it deems appropriate.Whenever possible, the determination of Fair Market Value by the Committee shall be based on the prices reported in The Wall Street Journal.Such determination shall be conclusive and binding on all persons. 18.15“Involuntary Termination” means the termination of the service of the recipient of the Award which occurs by reason of (a)such recipient’s involuntary dismissal or discharge by the Company for reasons other than Cause or (b)such recipient’s voluntary resignation following (i)a change in his or her position with the Company which materially reduces his or her level of responsibility, (ii)a reduction in his or her level of base salary or (iii)a relocation of such recipient’s place of employment by more than 35 miles, provided and only if such change, reduction or relocation is effected by the Company without the recipient’s consent. 18.16“ISO” means an incentive stock option described in section422(b) of the Code. 18.17“NSO” means a stock option not described in sections422 or423 of the Code. 18.18“Option” means an ISO or NSO granted under the Plan and entitling the holder to purchase Common Shares. 18.19“Optionee” means an individual or estate who holds an Option or SAR. 18.20“Outside Director” means a member of the Board who is not an Employee.Service as an Outside Director shall be considered employment for all purposes of the Plan, except as provided in Section4.1. 18.21“Parent” means any corporation (other than the Company) in an unbroken chain of corporations ending with the Company, if each of the corporations other than the Company owns stock possessing 50% or more of the total combined voting power of all classes of stock in one of the other corporations in such chain.A corporation that attains the status of a Parent on a date after the adoption of the Plan shall be considered a Parent commencing as of such date. 18.22“Participant” means an individual or estate who holds an Award. 18.23“Plan” means this Selectica, Inc. 1999 Equity Incentive Plan, as amended from time to time. 18.24“Restricted Share” means a Common Share awarded under the Plan. 14 18.25“Restricted Stock Agreement” means the agreement between the Company and the recipient of a Restricted Share that contains the terms, conditions and restrictions pertaining to such Restricted Share. 18.26“SAR” means a stock appreciation right granted under the Plan. 18.27“SAR Agreement” means the agreement between the Company and an Optionee that contains the terms, conditions and restrictions pertaining to his or her SAR. 18.28“Service” means service as an Employee, Outside Director or Consultant. 18.29“Stock Option Agreement” means the agreement between the Company and an Optionee that contains the terms, conditions and restrictions pertaining to his or her Option. 18.30“Stock Unit” means a bookkeeping entry representing the equivalent of one Common Share, as awarded under the Plan. 18.31“Stock Unit Agreement” means the agreement between the Company and the recipient of a Stock Unit that contains the terms, conditions and restrictions pertaining to such Stock Unit. 18.32“Subsidiary” means any corporation (other than the Company) in an unbroken chain of corporations beginning with the Company, if each of the corporations other than the last corporation in the unbroken chain owns stock possessing 50% or more of the total combined voting power of all classes of stock in one of the other corporations in such chain.A corporation that attains the status of a Subsidiary on a date after the adoption of the Plan shall be considered a Subsidiary commencing as of such date. 15
